70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Michael Wayne KEITH, Defendant--Appellant.
No. 95-6406.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided Dec. 5, 1995.

Thomas J. Foltz, Alexandria, Virginia, for Appellant.  William Neil Hammerstrom, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before HALL, MURNAGHAN and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Keith, Nos.  CR-93-263;  CA-94-319-A (E.D.Va. Feb. 7, 1995).  We deny Appellant's motion for oral argument because the facts and legal gcontentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED